
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.31


PROMISSORY NOTE

$5,000,000   Chicago, Illinois
April 7, 2003

        FOR VALUE RECEIVED, Universal Access Global Holdings, Inc., a Delaware
corporation ("Borrower"), promises to pay to the order of CityNet
Telecommunications, Inc., a Delaware corporation (collectively with any
permitted assignee thereof being referred to herein as the "Lender") at 8405
Colesville Road, 6th Floor, Silver Spring, Maryland 20910, or such other
location as the Lender may require, in lawful money of the United States of
America, the principal sum of Five Million U.S. Dollars ($5,000,000), together
with interest on the unpaid principal amount and capitalized interest as
provided in Section 1.1 below.

        This Note is secured by a security interest granted to Lender by
Borrower and its subsidiaries (the "Subsidiaries"), pursuant to a Security
Agreement of even date herewith, by and among Borrower, the Subsidiaries and
Lender (the "Security Agreement").

        SECTION 1    PAYMENTS    

        1.1.    Interest.    This Note shall bear interest at a rate per annum
equal to twelve percent (12%). All accrued interest on this Note shall be due
and payable on April 6, 2004 (the "Maturity Date") or, if earlier, on the
Closing Date described below. All interest shall be computed for the actual
number of days elapsed on the basis of a 360-day year and shall compound
quarterly. From and after the occurrence of an Event of Default (as defined
below), the unpaid principal balance of this Note and, to the extent permitted
by law, overdue interest shall bear interest at a rate per annum equal to
fifteen percent (15%).

        1.2.    Payment Of Principal And Interest.    

        (a)  The entire principal balance and all accrued but unpaid interest
thereon shall be payable by Borrower to Lender on the Maturity Date or on such
earlier date as amounts outstanding hereunder shall become due and payable
pursuant to Section 3 hereof.

        (b)  Notwithstanding anything to the contrary contained herein or in the
Stock Purchase Agreement dated as of the date hereof, by and between Borrower
and Lender (the "Purchase Agreement"), in the event that the Closing Date under
(and as defined in) the Purchase Agreement shall occur on or prior to the
Maturity Date, amounts then owing hereunder shall be applied to offset and
reduce the consideration payable by Lender pursuant to Section 1.4(a) of the
Purchase Agreement and this Note shall be deemed to be paid in full.

        1.3.    Prepayment.    The principal amount of this Note and any accrued
and unpaid interest thereon may be prepaid in whole or in part at any time, and
from time to time, without premium or penalty.

        1.4.    Application Of Payments.    If Borrower makes any prepayments
under this Note in advance of the Maturity Date, each prepayment, if any, shall
be applied in the following

1

--------------------------------------------------------------------------------

order: first to pay any costs and expenses hereunder incurred by the Lender,
second to pay accrued and unpaid interest, and third to pay principal.

        SECTION 2    COVENANTS OF BORROWER    

        Until such time as all amounts owing hereunder have been paid in full,
the Borrower will, and will cause the Subsidiaries to comply with the following
covenants.

        2.1.    Conduct of Business.    Borrower will, and will cause each of
the Subsidiaries to:

        (a)  conduct its business only in the ordinary and usual course and
refrain from changing or introducing any method of management or operations
except in the ordinary and usual course of business and consistent with prior
practices;

        (b)  refrain from (i) making any purchase, sale, disposition, lease or
sublease of any asset or property other than in the ordinary and usual course of
business and other than subleases or dispositions of (A) Borrower's interest in
its leases in the Sears Tower, Chicago, Illinois and on Madison Avenue in New
York, New York and (B) UTX facilities, (ii) purchasing any capital asset not
reflected in Borrower's budget as provided to Lender, and (iii) mortgaging,
pledging, subjecting to a lien or otherwise encumbering any of its properties or
assets other than in the ordinary and usual course of business or to Lender;

        (c)  refrain from making any change or incurring any obligation to make
a change in its Certificate of Incorporation, By-laws or authorized or issued
capital stock other than as contemplated hereby;

        (d)  use its commercially reasonable efforts to prevent any adverse
change with respect to the continued employment of ***;

        (e)  diligently operate its business substantially as previously
operated and use commercially reasonable efforts to preserve intact its
organization, goodwill and relationships with material suppliers, customers,
independent contractors and others having business relations with it;

        (f)    furnish Lender with copies of all filings and submissions to be
made by Borrower or any Subsidiary with or to the SEC a reasonable time prior to
such filing or submission, and reflect therein all reasonable comments of Lender
and its counsel thereon; and

other than as set forth in Schedule 2.1, refrain from (i) incurring any
contingent liability as guarantor or otherwise with respect to the obligations
of others, (ii) canceling any material debt or claim owing to, or waiving any
material right of, the Borrower or any Subsidiary, (iii) issuing any capital
stock or other security or other right convertible into, or exercisable or
exchangeable for, capital stock, other than issuances of options to purchase
Common Stock under plans approved by the Board of Directors of Borrower, and
shares of Common Stock on exercise of such options or options outstanding in the
date hereof, in each case, in the ordinary and usual course of Borrower's
business, (iv) purchasing, selling or otherwise disposing of, or entering into

2

--------------------------------------------------------------------------------

any agreement or other arrangement for the purchase, sale or other disposition
of, any of the properties or assets of the Borrower or any Subsidiary other than
in the ordinary and usual course of business, (v) declaring, setting aside or
paying any dividend, or making any other distribution in respect of its capital
stock, or any direct or indirect redemption, purchase or other acquisition by
the Borrower or any Subsidiary of its own capital stock, other than the
repurchase at zero cost of restricted stock from its employees who separate from
Borrower, (vi) refrain from changing the compensation payable or to become
payable by the Borrower or any Subsidiary to any of its officers, employees,
agents or independent contractors, other that increases of up to 10% per annum
in the compensation payable to any individual in the ordinary and usual course
of Borrower's business, (vii) refrain from committing to make, or changing the
terms of any commitment with respect to, any bonus payment or arrangement made
to or with any of such officers, employees, agents or independent contractors,
(viii) refrain from paying or discharging any material lien or liability of the
Borrower or any Subsidiary which was not shown on the Borrower's Balance Sheet
at December 31, 2002 or incurred in the ordinary and usual course of business
thereafter, (ix) refrain from creating any obligation or liability to, or making
any loans or advances to, any of its officers, directors, stockholders or
employees, except normal compensation and expense allowances payable to officers
or employees and (x) refrain from changing its outside auditors or the
accounting methods or practices, credit practices or collection policies.

        2.2.    Satisfaction of Conditions; Receipt of Necessary
Approvals.    In connection with the sale of a majority equity interest in
Borrower to Lender (the "Transaction"), subject to terms and conditions provided
in the Purchase Agreement, the Borrower shall, and shall cause the Subsidiaries
to, use their respective commercially reasonable efforts to (i) promptly effect
all necessary registrations, submissions and filings required or requested by
governmental authorities, in connection with the consummation of the
Transaction, (ii) defend any lawsuit or other legal proceedings, whether
judicial or administrative, challenging the Purchase Agreement or the
consummation of the Transaction including, without limitation, seeking to have
any stay or temporary restraining order entered by any court or other
governmental entity vacated or reversed, (iii) use all reasonable efforts to
take all other action and to do all other things necessary, proper or advisable
to satisfy the conditions precedent to the closing of the Transaction, to
consummate and make effective as promptly as practicable the Transaction, and to
fully carry out the purposes of, the Purchase Agreement and (iv) use all
reasonable efforts to obtain all other necessary or appropriate waivers,
consents and approvals (including but not limited to such filings, consents,
approvals, orders, registrations and declarations as may be required under the
laws of any foreign country in which the Borrower or any of the Subsidiaries
conducts any business or owns any assets) and to lift any injunction or other
legal bar to the Transaction (and, in such case, to proceed with the Transaction
as expeditiously as possible), subject, however, to the requisite vote of the
stockholders of the Borrower.

        2.3.    Cooperation of the Borrower.    The Borrower shall cooperate
with all reasonable requests of Lender and Lender's counsel in connection with
the consummation of the Transaction.

        2.4.    No Solicitation; Other Offers.    

        (a)  Prior to the expiration or termination of the Purchase Agreement or
the Closing of the Transaction, Borrower shall not, and shall not permit any
Subsidiary to, and

3

--------------------------------------------------------------------------------

shall use its best efforts to ensure that its officers, directors or employees,
or any investment bankers, consultants or other agents retained by it or any
Subsidiary to not, solicit, initiate or encourage the submission of any
Acquisition Proposal (as defined below) or engage in discussions or negotiations
or furnish to any Person any information with respect to an Acquisition Proposal
or knowingly facilitate any effort or attempt to make an Acquisition Proposal.
The Borrower will notify Lender within 48 hours of receipt by the Borrower or
any Subsidiary of any Acquisition Proposal or any request for nonpublic
information relating to the Borrower or any Subsidiary by any Person who, to the
knowledge of the Borrower, is making or considering making or who has made, an
Acquisition Proposal. The Borrower shall provide such notice orally and in
writing including the terms and conditions of any such Acquisition Proposal or
request. The Borrower shall, and shall cause the Subsidiaries and directors,
employees and other agents of the Borrower and the Subsidiaries to, cease
immediately and cause to be terminated all activities, discussions and
negotiations, if any, with any Persons conducted prior to the date hereof with
respect to any Acquisition Proposal. Nothing contained in the Purchase Agreement
shall prevent the Board of Directors of the Borrower from complying with
applicable rules and regulations under the Securities Exchange Act of 1934, as
amended, with respect to any Acquisition Proposal or making any disclosure to
the Borrower's stockholders if, in the good faith judgment of a majority of the
disinterested members of the Board of Directors of the Borrower after receipt of
a written opinion from its outside legal counsel, failure to so disclose could
reasonably be deemed to be inconsistent with its fiduciary duties under
applicable law. For purposes of this Section, a "disinterested member of the
Board of Directors" is a member of the Board of Directors of the Borrower who is
not an "interested director" as defined under Delaware General Corporation Law.

        (b)  Notwithstanding the first sentence of clause (a) of this
Section 2.4, the Borrower may negotiate or otherwise engage in substantive
discussions with, and furnish nonpublic information to, any Person in response
to an unsolicited Acquisition Proposal by such Person if the Borrower has
complied with the terms of this Section 2.4, a majority of the disinterested
members of the Board of Directors of the Borrower reasonably determines in good
faith that such Acquisition Proposal could reasonably be expected to result in a
Superior Proposal and, after receipt of a written opinion from its outside legal
counsel, that the failure to take such action could reasonably be deemed to be
inconsistent with its fiduciary duties under applicable law, and such person
executes a confidentiality agreement in customary form (including standstill
provisions).

        (c)  Except as permitted by the second sentence of this Subsection
2.4(c), neither the Board of Directors of the Borrower nor any committee thereof
shall withdraw or modify, or publicly propose to withdraw or modify, in a manner
adverse to Lender, or take any action not explicitly permitted by this Agreement
that would be inconsistent with its approval of the Transaction, approve or
recommend, or publicly propose to approve or recommend, any Acquisition Proposal
or cause the Borrower to enter into any letter of intent, agreement in
principle, acquisition agreement or similar agreement related to any Acquisition
Proposal. The Board of Directors of the Borrower shall be permitted (i) not to
recommend to its stockholders approval of the Purchase Agreement and the
Transaction, (ii) to withdraw, or modify in a manner adverse to Lender, its
recommendation to its stockholders with respect to the Transaction,
(iii) approve or recommend any Superior Proposal or (iv) terminate the Purchase
Agreement and in connection therewith enter into an agreement with respect to
such Superior

4

--------------------------------------------------------------------------------

Proposal, but only if (x) the Borrower has complied with the terms of this
Section 2.4, (y) the Borrower has received an unsolicited Acquisition Proposal
which a majority of the disinterested members of the Board of Directors
determines in good faith constitutes a Superior Proposal, and (z) a majority of
the disinterested members of the Board of Directors of the Borrower determines
in good faith, after receipt of a written opinion from its outside legal
counsel, that the failure to take such action could reasonably be deemed to be
inconsistent with its fiduciary duties under applicable law.

        (d)  For purposes of this Agreement:

        "Acquisition Proposal" means any offer or proposal for a merger,
reorganization, consolidation, share exchange, business combination, or other
similar transaction involving the Borrower or any Subsidiary or any proposal or
offer to acquire, directly or indirectly, securities representing more than 25%
of the voting power of the Borrower, or all or substantially all of the assets
of the Borrower and the Subsidiaries taken as a whole, other than the
Transaction.

        "Superior Proposal" means any bona fide written Acquisition Proposal
which (i) a majority of the disinterested members of the Board of Directors of
the Borrower determines in good faith (after consultation with a financial
advisor of nationally recognized reputation and taking into account all the
terms and conditions of the Acquisition Proposal) is more favorable to the
Borrower's stockholders (in their capacities as stockholders) and/or, if
applicable, the Borrower's creditors than the Transaction; and (ii) any
conditions to such Acquisition Proposal are reasonably capable of being
satisfied promptly, including a conclusion that financing for such Acquisition
Proposal, to the extent required, is then committed or is in the good faith
judgment of a majority of the disinterested members of the Board of Directors of
the Borrower, reasonably available to the person making such Acquisition
Proposal.

        2.5.    Certain Filings.    The Borrower shall and shall cause the
Subsidiaries to, reasonably cooperate with Lender (a) in connection with the
preparation of the Proxy Statement relating to the Transaction and any filings
required to be made by Lender with governmental authorities with respect to the
Transaction, (b) in determining whether any action by or in respect of, or
filing with, any governmental body, agency or official, or authority is
required, or any actions, consents, approvals or waivers are required to be
obtained from parties to any material contracts, in connection with the
consummation of the Transaction, and (c) in seeking any such actions, consents,
approvals, or waivers or making any such filings, furnishing information
required in connection therewith or with such Proxy Statement and such other
filings and seeking timely to obtain any such actions, consents, approvals or
waivers.

        2.6.    Confidentiality.    The Borrower agrees that, unless and until
the Closing has been consummated, each of the Borrower, the Subsidiaries and
their officers, directors, agents and representatives will hold in strict
confidence, and will not use, any confidential or proprietary data or
information of, or relating to, Lender with respect to its business or financial
condition except for the purpose of evaluating, negotiating and completing the
Transaction. Notwithstanding the foregoing, the obligations specified above will
not apply to any confidential

5

--------------------------------------------------------------------------------

or proprietary information that: (a) is or becomes publicly available without
breach of the Purchase Agreement (as in effect on the date hereof); (b) is
rightfully received from a third party without, to the knowledge of the
Borrower, a similar restriction on the third party's rights; (c) is required to
be disclosed in response to a valid judicial or governmental order or otherwise
required by law; or (d) is disclosed with the prior consent of Lender. If the
Transaction is not consummated, the Borrower and the Subsidiaries will return to
Lender (or certify that they have destroyed) all copies of such data and
information, including but not limited to financial information, customer lists,
business and corporate records, worksheets, test reports, tax returns, lists,
memoranda and other documents prepared by or made available to the Borrower or
the Subsidiaries by Lender in connection with the Transaction, provided,
however, that nothing herein shall require the Borrower or any Subsidiary to
return (or certify that they have destroyed) any data or information that the
Borrower or any Subsidiary is required to retain under applicable law.

        2.7.    Maintenance of Listing.    The Borrower shall use all
commercially reasonable efforts to maintain the listing of its Common Stock on
the Nasdaq Small Cap Market, including, but not limited to, the authorization
and consummation of a reverse stock split of its Common Stock.

        2.8.    Maintenance.    Borrower will, and will cause each of the
Subsidiaries to, maintain, preserve and keep its respective properties which are
used or useful in the conduct of its respective business (whether owned in fee
or a leasehold interest) in good repair and working order and from time to time
will make all necessary repairs, replacements, renewals and additions so that at
all times the efficiency thereof shall be maintained.

        2.9.    Financial Statements and Other Information; Rights Of
Inspection.    

        (a)  Borrower shall keep proper books and records in which true and
complete entries shall be made of all dealings or transactions of or in relation
to the business and affairs of Borrower and the Subsidiaries, if any, and
Borrower shall furnish or cause to be furnished to Lender: (i) within 30 days
after the end of each fiscal month, monthly unaudited consolidated financial
statements (including in each case balance sheets, statements of income and loss
and statements of operating cash flows), all in reasonable detail, fairly
presenting the financial position and the results of the operations of Borrower
and the Subsidiaries as of the end of and through such fiscal month, (ii) within
45 days after the end of each fiscal quarter, quarterly unaudited consolidated
financial statements (including in each case balance sheets, statements of
income and loss and cash flow statements), all in reasonable detail, prepared in
accordance with GAAP, and fairly presenting the financial position and the
results of the operations of Borrower and the Subsidiaries as of the end of and
through such fiscal quarter, and (iii) within 90 days after the end of each
fiscal year, audited consolidated financial statements of Borrower and the
Subsidiaries (including in each case balance sheets, statements of income and
loss, statements of cash flow and statements of shareholders' equity), and the
accompanying notes thereto, all in reasonable detail, fairly presenting the
financial position and the results of the operations of Borrower and the
Subsidiaries as of the end of and for such fiscal year, together with the
opinion of independent certified public accountants, which accountants, if
different from PriceWaterhouseCoopers, shall be an independent accounting firm
selected by Borrower and reasonably acceptable to Lender, that such financial
statements have been prepared in

6

--------------------------------------------------------------------------------

accordance with GAAP, and present fairly, in all material respects, the results
of operations and financial condition of Borrower and the Subsidiaries as of the
end of and for the fiscal year then ended.

        (b)  Borrower shall promptly notify Lender in writing of the details of
the occurrence of any Event of Default.

        (c)  Promptly upon the occurrence of, or promptly upon the Borrower
becoming aware of the impending or threatened occurrence of, any event which
would cause or constitute a breach or default, or would have caused or
constituted a breach or default had such event occurred or been known to the
Borrower prior to the date hereof, of any of the covenants of the Borrower
contained in or referred to in the Purchase Agreement or in any Schedule or
Exhibit referred to in the Purchase Agreement, the Borrower shall give detailed
written notice thereof to Lender and the Borrower shall use its best efforts to
prevent or promptly remedy the same.

        (d)  Promptly upon the occurrence of, or promptly upon the Borrower
becoming aware of the impending or threatened occurrence of, any event with
regard to the Borrower or a Subsidiary which if such event had occurred prior to
the execution of the Purchase Agreement would have been required to be disclosed
by the Borrower on a Schedule to the Purchase Agreement, the Borrower shall
promptly update any such Schedule and deliver such Schedule to Lender.

        (e)  Without limiting the foregoing, Borrower will permit Lender to
visit and inspect, under Borrower's guidance, any of the properties of Borrower,
to examine all their books of account, records, reports and other papers, to
make copies and extracts therefrom, and to discuss their respective affairs,
finances and accounts with their respective officers and employees, upon
reasonable advance notice and as often as may be requested.

        2.10.    Filing and Recording; Additional Assets or
Jurisdictions.    Borrower shall, and shall cause the Subsidiaries to, at
Borrower's sole cost and expense, cause all instruments and documents given as
evidence of security pursuant to this Note and the Security Agreement to be duly
recorded and/or filed or otherwise perfected in all places necessary, in the
reasonable opinion of Lender, and take such other actions as Lender may
reasonably request, in order to perfect and protect the security interest of
Lender in the Collateral (as defined in the Security Agreement), including,
without limitation, updating any previous filings for newly acquired assets or
assets moved among jurisdictions where required to assert or maintain Lender's
perfected security interest in all material assets of Borrower and the
Subsidiaries.

        2.11.    Litigation.    Borrower shall not, and shall not permit any of
the Subsidiaries to, without consent of Lender, which consent shall not be
unreasonably withheld, commence, settle, fail to defend or abandon any material
litigation. Notwithstanding the foregoing, Borrower shall not be required to
obtain the consent of Lender to settle, fail to defend or abandon (a) any
litigation that is the subject of the Release and Settlement Agreement with
Qwest Communications Corporation dated March 24, 2003 or (b) any litigation
involving ***, including the litigation with *** described in the Borrower's
reports filed with the Securities and Exchange Commission. In addition, Borrower
shall not be required to obtain the

7

--------------------------------------------------------------------------------

consent of Lender in connection with any litigation that is fully covered by
Borrower's insurance policies (other than for standard deductibles).

        2.12.    Additional Subsidiaries.    Borrower shall cause each Person
that becomes a Subsidiary of Borrower after the date hereof to execute and
deliver to Lender, within five business days after such Person becomes a
Subsidiary of Borrower, a Joinder Agreement to the Security Agreement in a form
reasonably acceptable to Borrower and Lender, together with all other documents,
certificates, approvals and opinions as Lender may reasonably request in
connection therewith. In addition, in the event any Person becomes a Subsidiary
of a Subsidiary of Borrower, Borrower shall cause such Person to execute and
deliver to Lender, within five business days after such Person so becomes an
indirect Subsidiary of Borrower, a Joinder Agreement to the Security Agreement
in a form reasonably acceptable to Borrower and Lender, and the Subsidiary of
Borrower that is the parent of such indirect Subsidiary to execute and deliver a
Pledge Agreement in a form reasonably acceptable to Borrower and Lender,
together with all other documents, certificates, approvals and opinions as
Lender may reasonably request in connection therewith. As used in this Note,
"Person" means any individual, corporation, partnership, limited liability
company, association, trust or any other entity or organization of any kind or
character, including a governmental department, authority or agency or
subdivision thereof.

        2.13.    Dividends, Distributions and Other Payments.    Borrower shall
not, and shall not permit the Subsidiaries to, without consent of Lender,
declare or pay or set aside for payment any dividend or distribution or other
payment upon the Common Stock or its or their other capital stock, respectively,
nor redeem, purchase or otherwise acquire any Common Stock or its or their
capital stock, respectively, for any consideration (or pay or make available any
moneys, whether by means of a sinking fund or otherwise, for the redemption of
or other distribution or payment with respect to any shares of any Common Stock
or its or their other capital stock, respectively).

        2.14.    Indebtedness.    Except with the prior consent of Lender,
Borrower shall not, and shall not permit any of the Subsidiaries to, (a) incur
indebtedness for borrowed money (including, without limitation, any capitalized
lease obligations, accounts receivable financing or other asset-backed
financing), or (b) enter into any guarantee or other similar contingent
obligation with respect to the obligations of any Person other than any such
guarantee or other similar contingent obligation incurred in the ordinary course
of business with respect to obligations of the Borrower or the Subsidiaries.

        2.15.    Material Agreements.    Borrower shall not, and shall not
permit any of the Subsidiaries to, without prior written consent of Lender,
(a) terminate, or materially modify, supplement, supersede or waive any material
rights under, any material agreement to which Borrower or any Subsidiary is a
party other than any termination, modification supplement or waiver that is not
adverse to Buyer or any Subsidiary, or (b) take any action or fail to take any
action with respect to such material agreements that could reasonably be
expected to impair perfection of any of Lender's security interests.

8

--------------------------------------------------------------------------------

        SECTION 3    DEFAULTS    

        3.1.    Events of Default.    An "Event of Default" shall mean the
occurrence of any one or more of the following events: (a) the failure by
Borrower to pay any amount owing hereunder when due hereunder; (b) if Borrower
(i) shall file a voluntary petition under any Federal insolvency legislation
seeking liquidation, reorganization or to effect a plan or other arrangement
with creditors, or (ii) shall be unable, or shall admit in writing its inability
to pay its debts as they become due, or (iii) shall file an answer admitting the
jurisdiction of the bankruptcy court and the material allegations of any
involuntary petition filed pursuant to the United States Bankruptcy Code, or an
order for relief under the United States Bankruptcy Code shall be entered, or
any such involuntary petition is not dismissed, stayed, or discharged within
thirty (30) days from its date of entry, or (iv) shall make an assignment or
arrangement or enter into a trust indenture for the benefit of its creditors, or
(v) shall apply for, consent to, or suffer the appointment of any receiver or
trustee for any of its property; (c) the security interest of the Lender in the
Collateral shall cease to be perfected (unless such lack of perfection was
caused by the action or inaction of Lender) or Borrower fails to take promptly
any action reasonably requested by the Lender in order to maintain the
perfection of the security interest of the Lender in the Collateral;
(d) Borrower shall have failed or neglected to perform, keep or observe in any
material respect any of the provisions contained in Section 2; or (e) Borrower
shall have failed or neglected to perform, keep or observe any provision of this
Note other than those described in clause (d) above and the same shall not be
remedied within 15 business days after the earlier of Borrower becoming aware of
such failure or receipt of written notice thereof to the Borrower by Lender.

        3.2.    Remedies.    Upon the occurrence of an Event of Default
hereunder, Lender may, at its option, exercise any right, power or remedy
permitted by law or by contract, including, without limitation, the right to
declare the entire unpaid principal amount hereof and all interest accrued
hereon, and such principal, interest and other sums shall thereupon become,
immediately due and payable; provided, however, that such principal, interest
and other sums shall become automatically and immediately due and payable,
without any requirement of notice or action on the part of the Lender, upon the
occurrence of an Event of Default of the type described in Section 3.1(b) above.

        SECTION 4    MISCELLANEOUS    

        4.1.    Waiver.    The rights and remedies of Lender under this Note
shall be cumulative and not alternative. No waiver by Lender of any right or
remedy under this Note shall be effective unless in a writing signed by Lender.
Neither the failure nor any delay in exercising any right, power or privilege
under this Note will operate as a waiver of such right, power or privilege and
no single or partial exercise of any such right, power or privilege by Lender
will preclude any other or further exercise of such right, power or privilege or
the exercise of any other right, power or privilege. To the maximum extent
permitted by applicable law, (a) no claim or right of Lender arising out of this
Note can be discharged by Lender, in whole or in part, by a waiver or
renunciation of the claim or right unless in a writing, signed by Lender; (b) no
waiver that may be given by Lender will be applicable except in the specific
instance for which it is given; and (c) no notice to or demand on Borrower will
be deemed to be a waiver of any obligation of Borrower or of the right of Lender
to take further action without notice or demand as provided in this Note.
Borrower hereby waives presentment, demand, protest and notice of dishonor and
protest.

9

--------------------------------------------------------------------------------



        4.2.    Severability.    If any provision in this Note is held invalid
or unenforceable by any court of competent jurisdiction, the other provisions of
this Note will remain in full force and effect. Any provision of this Note held
invalid or unenforceable only in part or degree will remain in full force and
effect to the extent not held invalid or unenforceable.

        4.3.    Governing Law.    This Note shall be construed according to and
governed by the substantive laws of the State of Delaware, excluding its
conflicts of laws principles to the extent such principles would lead to the
application of a substantive law other than the law of the State of Delaware.

        4.4.    Parties in Interest.    This Note shall bind Borrower and its
successors and assigns.

        4.5.    Assignment.    Neither party to this Note may assign any of its
rights or obligations hereunder or under the Security Agreement without the
prior consent of the other party, which may be withheld in such party's sole
discretion; provided, however, that Lender may assign any of its rights or
obligations hereunder or under the Security Agreement without the prior consent
of Borrower following the occurrence of any Event of Default.

        4.6.    Payments.    Except as otherwise provided herein in Section 1.2,
Borrower agrees that all amounts payable hereunder shall be paid free and clear
of, and without deduction, offset, abatement or withholding for or on account
of, any claims, counterclaims or present or future taxes or for any other
reason. Notwithstanding the preceding sentence, amounts payable hereunder may be
reduced by taxes that are required to be withheld if such taxes would not have
arisen but for a failure of Lender or its assignees to provide Borrower with the
applicable Internal Revenue Service Form W-8 or any substitute or successor form
or if such assignees are not residents of a jurisdiction that is a party to a
treaty for the avoidance of double taxation with the United States that provides
for no withholding of tax on interest payments by U.S. obligors to residents of
such jurisdiction.

        4.7.    Attorneys' Fees and Expenses.    If an attorney is used to
enforce the terms of this Note or to collect this Note for nonpayment, such
attorney's reasonable fee together with all reasonable disbursements shall be
added to the sum then due.

        4.8.    Headings; Construction.    The headings of Sections in this Note
are provided for convenience only and will not affect its construction or
interpretation. All references to "Section" or "Sections" refer to the
corresponding Section or Sections of this Note unless otherwise specified. All
words used in this Note will be construed to be of such gender or number as the
circumstances require. Unless otherwise expressly provided, the words "hereof'
and "hereunder" and similar references refer to this Note in its entirety and
not to any specific section or subsection hereof.

        4.9.    Notices.    Any notice, request, demand or other communication
required or permitted hereunder shall be in writing and shall be deemed to have
been given if delivered or sent by facsimile transmission, upon receipt, if by
hand delivery, upon receipt, if sent by nationally recognized overnight courier
service, one day after deposit with such, or if sent by registered or certified
mail, upon the sooner of the date on which receipt is acknowledged or the

10

--------------------------------------------------------------------------------

expiration of three days after deposit in United States post office facilities
properly addressed with postage prepaid. All notices to a party will be sent to
the addresses set forth below or to such other address or person as such party
may designate by notice to each other party hereunder:

To Lender:   CityNet Telecommunications, Inc.
8405 Colesville Road
6th Floor
Silver Spring, Maryland 20910
Attention: General Counsel
Facsimile: 301-608-8121
With a copy to:
 
McDermott, Will & Emery
50 Rockefeller Plaza
New York, NY 10020
Attention: Mark Selinger
Facsimile: 212-547-5444
To Borrower:
 
Universal Access Global Holdings Inc.
233 S. Wacker Drive, Suite 600
Chicago, IL 60606
Attention: Scott Fehlan
Facsimile: 312-660-1290
With a copy to:
 
Shefsky & Froelich Ltd.
444 N. Michigan Avenue, Suite 2500
Chicago, IL 60611
Attention: Michael J. Choate
Facsimile: 312-527-5921

        Any notice given hereunder may be given on behalf of any party by his
counsel or other authorized representatives.

        4.10.    Confidentiality.    Until such time as all amounts owing
hereunder have been paid in full, the Lender and its officers, directors, agents
and representatives shall hold in strict confidence, and shall not use, any
confidential or proprietary data or information of, or relating to, Borrower.
Notwithstanding the foregoing, the obligations specified herein will not apply
to any confidential or proprietary information that: (a) is or becomes publicly
available without breach of this Section 4.10; (b) is rightfully received from a
third party without, to the knowledge of the Lender, a similar restriction on
the third party's rights; (c) is required to be disclosed in response to a valid
judicial or governmental order or otherwise required by law; or (d) is disclosed
with the prior consent of Borrower.

11

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Borrower has caused this Note to be executed and
delivered as of the date first above written.

    UNIVERSAL ACCESS GLOBAL HOLDINGS, INC.
 
 
By:
/S/ LANCE B. BOXER

--------------------------------------------------------------------------------

    Name: Lance B. Boxer
Title: President and Chief Executive Officer

12

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.31

